 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11     GEORGE MCCLURE,                             1:14-cv-00932-DAD-GSA-PC
12                       Plaintiff,                ORDER GIVING FULL EFFECT TO STIPULATION
                                                   FOR VOLUNTARY DISMISSAL OF CASE
13                  v.                             (ECF No. 98.)
14     C. K. CHEN,                                 ORDER DISMISSING CASE UNDER RULE 41,
                                                   WITH PREJUDICE
15                       Defendant.
                                                   ORDER FOR CLERK TO CLOSE CASE
16

17           Plaintiff George McClure is a state prisoner proceeding pro se and in forma pauperis with
18   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
19   First Amended Complaint filed on February 9, 2015, against defendant C. K. Chen, M.D.
20   (“Defendant”), for providing inadequate medical care in violation of the Eighth Amendment.1
21   (ECF No. 12.)
22           On June 7, 2019, a settlement conference was held before the Honorable Stanley A.
23   Boone, and the case settled. On June 17, 2019, a stipulation for voluntary dismissal of this case
24   with prejudice, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), was filed with the court,
25   containing the signatures of Plaintiff and Counsel for Defendant. (ECF No. 98.)
26

27

28                   1
                       Defendant C. Horton and all claims against him were voluntarily dismissed from this case on
     May 21, 2019, with prejudice. (ECF Nos. 83, 93.)

                                                          1
 1          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows plaintiffs to “dismiss an action
 2   without a court order by filing a stipulation of dismissal signed by all parties who have appeared.”
 3   The stipulation filed on March 21, 2019, is signed by all of the parties who have appeared in this
 4   case. Therefore, the parties’ stipulation is given full force and effect, and this case is dismissed,
 5   with prejudice.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1.         The parties’ stipulation for voluntary dismissal of this case, with prejudice, is
 8                     effective as of the date it was filed;
 9          2.         This case is DISMISSED WITH PREJUDICE under Rule 41(a)(1)(A)(ii);
10          3.         All pending motions are denied as moot; and
11          4.         The Clerk of Court shall close this case and reflect the dismissal of this case under
12                     Rule 41 on the court’s docket for this case.
13
     IT IS SO ORDERED.
14

15      Dated:     June 18, 2019                                /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          2
